      Case 4:19-cv-00067-BLW Document 31 Filed 12/17/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


NISSAN MOTOR ACCEPTANCE                       Case No. 4:19-cv-00067-BLW
CORPORATION, a California
corporation,                                  JUDGMENT
Plaintiff,
vs.
ROBERT ALLEN AUTO GROUP,
INC., an Idaho corporation; ROBERT
T. ALLEN, an individual,
               Defendants.

         Pursuant to the Stipulation for Entry of Judgment entered into between
plaintiff Nissan Motor Acceptance Corporation (“NMAC”) and defendants Robert
Allen Auto Group, Inc. (“Dealer”) and Robert T. Allen (“Allen”) , and for good
cause appearing:
         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
         1.    Judgment is entered in favor of NMAC and against Dealer and Allen
on NMAC’s Complaint filed on February 22, 2019. Judgment is entered in the
amount of $1,979,214.61.
         2.    NMAC is the prevailing party in this action, and is entitled to recover
their reasonable costs in this action upon a proper application to the Court. The
Clerk shall close this case.



                                               DATED: December 17, 2019

                                               _________________________
                                               B. Lynn Winmill
                                               United States District Judge
